ON PETITION FOR REHEARING
PER CURIAM.
Apellant contends that his attorney and the attorney for the State, prior to the preparation of the record-on-appeal, orally agreed between themselves that a transcript of the trial proceedings was not ne-cesary for this appeal, that the State would accept the statement of facts as set out in appellant’s brief, and that the State would not raise the issue of “harmless” error. This court was not advised. Appellant now seeks a rehearing and an opportunity to supplement the record. We deny rehearing because, even accepting the facts as set out in appellant’s brief, we find that the trial court did not err in denying appellant’s motion to suppress.
REHEARING DENIED.
ALDERMAN, C. J., and CROSS and DAUKSCH, JJ., concur.